Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13, 15-16, 18-21, 24 are pending in Instant Application.
Claims 14, 17, 22, 23, 25-27 are cancelled.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Provisional Application 62554829 filed 09/06/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to arguments
Applicant’s arguments filed in the amendment filed 01/03/2022 have been fully considered but are moot in view grounds of rejection. The reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-13, 15-16, 18-21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bathiche et al., “hereinafter Bathiche” (U.S. Patent Application: 20110314153) in view of Goodman et al, “hereinafter Goodman” (U.S. patent Application: 20180068297) and further in view Evans (U.S. patent Application: 20130024916).


As per Claim 1, Bathiche discloses a computer-implemented method to control wireless access to target devices, comprising:
 initiate, by a user device, wireless pairing with a target device (Bathiche, Para.03, systems and methods for pairing computing devices using an authentication protocol that allows an initiating computing device to gain access to a secure, encrypted network of a target computing device); 
collect, by the user device and concurrent with the initiating, a wireless signal of at least the target device (Bathiche, Para.49, the initiating device 102i can receive a Bluetooth signal from a target device 102t and therefore identify its proximity to the target device to provide relative location information.); 
build, by one or more computing devices, a risk profile for the user device based on the collected wireless signals, the collected signals of a least the target device is an audio frequency signal (Bathiche, Para.65, the locations of potential target devices may be determined by the initiating device 102i or by the service 104 and sent to the initiating device 102i.  These potential target devices may show up as icons or graphical objects on a user interface displayed on a display of the initiating device 102i.  A user may select one of the displayed icons for a target device to start the pairing initiation process with the selected target device, Para.109, The initiating device 102i may use the public terminal 134 to access all records and profile data of the owner of the initiating device 102i that may be available from secure servers that may be accessible through network 108. [The reference Bathiche did not disclose risk profile. The Examiner relied on the reference Evans for the “risk profile” ]), and 
control, by the one or more computing devices, access of the user device to functionality of the target device based on the risk profile (Bathiche, Para.109, a user may approach the public terminal and pair his computing device 102 with it.  At that point, the public terminal may in effect be viewed as the user's device.  The initiating device 102i may use the public terminal 134 to access all records and profile data of the owner of the initiating device 102i that may be available from secure servers that may be accessible through network 108, Para.83, The state information can include data about each of the players, data values for certain variables, scores, timing information, environmental information, and other information which is used to identify the current state of an experience.  When an initiating device 102i pairs with a target device 102t in a gaming session, state and other information for the unique instance of the gaming session may be downloaded from the experience server 110 to the initiating device 102i, [The reference Bathiche did not disclose risk profile. The Examiner relied on the reference Evans for the “risk profile” ]). 
However Bathiche does not disclose the target device is an audio frequency signal and build, by one or more computing devices, a profile for the user.
Goodman discloses the target device is an audio frequency signal (Goodman, Para.31, the ATM 106 may electronically transmit the unique identifier to the mobile computing device 108, such as via near field communication, radio frequency, Bluetooth, local area network, audio signal, light signal, optically, or other suitable method.) and build, by one or more computing devices, a profile for the user (Goodman, Para.08, executing, by the querying module of the processing server, a query on the account database to identify a specific account profile where the included account identifier corresponds to the specific account identifier, Para.82, at least the received transaction data and the tokenized primary account number included in the identified specific account profile may be electronically transmitted by a transmitting device (e.g., the transmitting device 220) of the processing server to the ATM related to the identified specific ATM profile based on the communication data included in the specific ATM profile via a second communication channel.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bathiche with the teachings as in Goodman. The motivation for doing so would have been for providing a description of systems and methods for the initiation and processing of a cardless automated teller machine (ATM) transaction via a mobile computing device.  The mobile computing device is used for input of the desired transaction details, and receives a unique identifier from the ATM that is intended for use for the transaction. (Goodman, Para.6).
However Bathiche in view of Goodman does not discloses build a risk profile for the user device wherein the risk profile is associated with a potential for fraudulent activity; 
Evans discloses build a risk profile for the user device wherein the risk profile is associated with a potential for fraudulent activity (Evans, Para.16, the account holder's ability to judge what constitutes a fraudulent transaction conducted in his/her name considerably exceeds that of said risk assessment system and customer service representative   , Para.34, These inherently after-the-fact processes do not interrupt or halt a fraudulent remote transaction before it is completed, nor can they halt additional fraudulent transactions (which may fit within a purchaser's normal risk profile) made quickly thereafter using the same account number or other identifying information.  ). 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bathiche, Goodman with the teachings as in Evans. The motivation for doing so would have been for implementing a method for verifying, authenticating, and providing notification of a transaction such as a commercial or financial transaction, with and/or to at least one party identified as engaging in the transaction and/or identified as having a potential interest in the transaction or type of transaction. (Evans, abs ).


With respect to Claim 10, 19 and Claim 20 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per claim 2, Bathiche in view of Goodman and Evans disclose the method of claim 1, wherein collecting further comprises collecting, by the user device and concurrent with the initiating, audio outside the bandwidth of the wireless signal of the target device (Bathiche, Para.51, a group of one or more such potential target devices are found in step 312, the processor may then determine in step 336 if it can positively identify a single target device 102t with which the initiating device 102i is attempting to pair.  The determination of step 336 may be performed in a variety of ways.  If only one other computing device is identified within range, the initiating device may infer that this is the target device to pair with.  In a further embodiment, knowing the absolute positions of the initiating device and the group of one or more potential target devices, the initiating device may attempt to pair with the closest device from the group of potential target devices., Para.66, a target device 102t may provide its ID via a signal which is emitted or displayed by the target device 102t.  For example, the target device 102t may have an RFID tag emitting its ID.  An initiating device may receive that signal and then send a pairing request using the target device ID.). 

With respect to Claim 11 and 21 substantially similar to Claim 2 and is rejected in the same manner, the same art and reasoning applying.
 

As per claim 3, Bathiche in view of Goodman and Evans disclose the method of claim 1, wherein collecting comprises collecting a plurality of signals in the frequency band of the wireless signal of the target device (Bathiche, Para.47, The step 332 may identify no other potential target device, a single potential target device or multiple potential target devices.  If no device is found, the pairing attempt may be repeated or terminated.  If a group of one or more potential target devices is identified, the processor 140 attempts to identify a single such target device to pair, Para.49, the initiating device 102i can receive a Bluetooth signal from a target device 102t and therefore identify its proximity to the target device to provide relative location information.  In another embodiment, the initiating device 102i can search for all WiFi networks in the area and record the signal strength of each of those WiFi networks.  The ordered list of signal strengths provides a WiFi signature which can comprise the positional information.  ). 

With respect to Claim 12 is substantially similar to Claim 3 and is rejected in the same manner, the same art and reasoning applying.


As per claim 4, Bathiche in view of Goodman and Evans disclose the method of claim 1, further comprising determining, by the user device and concurrent with the initiating, the location of the user device, and wherein the profile is built further based in the determined location (Bathiche, Para.49, the initiating device 102i can search for all WiFi networks in the area and record the signal strength of each of those WiFi networks.  The ordered list of signal strengths provides a WiFi signature which can comprise the positional information.  That information can be used to determine the position of the initiating device 102i relative to the router/access points for the WiFi networks). 

With respect to Claim 13 is substantially similar to Claim 4 and is rejected in the same manner, the same art and reasoning applying.


As per claim 5, Bathiche in view of Goodman and Evans disclose the method of claim 1, wherein controlling access comprises basing a level of authentication required from the user device on the profile (Bathiche, Para.03, methods for pairing computing devices using an authentication protocol that allows an initiating computing device to gain access to a secure, encrypted network of a target computing device, Para.22, in order to complete the pairing process, the initiating device further authenticates itself to the target device to ensure that the initiating device is operated by a valid user before providing access to the secure resources of the target device. Authentication may be performed by a variety of protocols, including in one specific example, providing a fingerprint to a scanner on the initiating device..). 

As per claim 6, Bathiche in view of Goodman and Evans disclose the method of claim 1, wherein the profile is built further based on one or more of the frequency of pairings between the user device and the target device, the rate of transactions completed after pairing between the user device and the target device, and the time of the pairing initiation (Bathiche, Para.71, the initiating device 102i may use the target device 102t to access all records and profile data of the owner of the initiating device 102i, Para.109, The initiating device 102i may use the public terminal 134 to access all records and profile data of the owner of the initiating device 102i that may be available from secure servers that may be accessible through network 108, Para.41, a timestamp can be created by a timer within the initiating device 102i, Para.68, The pairing list can be sorted in priority order given a number of different parameters, such as line of sight, location and proximity, frequency of pairing with said device, whether they are running the same application, similarity in social network, etc ). 
 

With respect to Claim 15 and Claim 24 are substantially similar to Claim 6 and are rejected in the same manner, the same art and reasoning applying.


As per claim 7, Bathiche in view of Goodman and Evans disclose the method of claim 1, wherein the target device comprises an automatic teller machine or an information kiosk (Bathiche, Para.29, Public terminal 136 may be a computing device with specific and limited capabilities, such as for example an ATM, airline or other ticketing kiosk, internet kiosk, photo kiosk and a variety of other public terminals.  ). 

As per claim 8, Bathiche in view of Goodman and Evans disclose the method of claim 1, wherein the user device is a smartphone (Bathiche, Para.23, computing device 102-1 may be a mobile telephone of a mobile telephone network, Para.31, initiating device 102i may be a mobile telephone or other mobile computing device 102). 

With respect to Claim 16 is substantially similar to Claim 7 and Claim 8 and is rejected in the same manner, the same art and reasoning applying.


As per claim 9, Bathiche in view of Goodman and Evans disclose the method of claim 1, wherein the profile server builds a risk profile based collected signals, frequency of pairings between the user device and the target device, the rate of transactions completed after pairing between the user device and the target device, and/or the time of the pairing initiation (Bathiche, Para.71, the initiating device 102i may use the target device 102t to access all records and profile data of the owner of the initiating device 102i, Para.109, The initiating device 102i may use the public terminal 134 to access all records and profile data of the owner of the initiating device 102i that may be available from secure servers that may be accessible through network 108, Para.41, a timestamp can be created by a timer within the initiating device 102i, Para.68, The pairing list can be sorted in priority order given a number of different parameters, such as line of sight, location and proximity, frequency of pairing with said device, whether they are running the same application, similarity in social network, etc ). 

	With respect to Claim 18 is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449